Darrell Hickman, Justice. The only issue in this case is whether the requirement that a foreign judgment be registered in the county in which the defendant resides or is summoned violates the Arkansas and United States Constitutions. The trial court dismissed the appellants’ attempt to register an Ohio decree in Pulaski County. The decree awarded Edward Coleman custody of his son. The defendant, Martha Coleman Butler, lived in Ashley County with the child. She did not reside nor was she served with summons in Pulaski County.  The appellants have offered no convincing argument or authority for their claim that this venue requirement is unconstitutional. For this reason we affirm the trial court’s dismissal. See Widmer v. Widmer, 293 Ark. 296, 737 S.W.2d 457 (1987). Affirmed.